ITEMID: 001-80886
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: ADMISSIBILITY
DATE: 2007
DOCNAME: WHITE v. THE UNITED KINGDOM
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Josep Casadevall;Nicolas Bratza
TEXT: The applicant, Ian White, is a British national who was born in 1944 and lives in Cornwall. He was represented before the Court by Royds RDW, Solicitors, London. The United Kingdom Government (“the Government”) were represented by their Agent, Mr C. Whomersley of the Foreign and Commonwealth Office.
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicant was in receipt of child benefit until 1993 or 1994. His wife died on 8 January 1996 and he remarried in 1998.
His formal claim for widows’ benefits was made in October 2000 and was rejected on 12 October 2000 on the ground that he was not entitled to widows’ benefits because he was not a woman. The applicant requested the Benefits Agency to reconsider this decision. On 7 February 2001 the original decision was confirmed.
The domestic law relevant to this application is set out in Willis v. the United Kingdom, no. 36042/97, §§ 14-26, ECHR 2002-IV.
